Citation Nr: 1438438	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-30 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant is entitled to an apportionment of the Veteran's VA compensation benefits. 


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968 and from June 1973 to June 1975.  
This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and Veteran if further action is required.


REMAND

The appellant has claimed entitlement to apportionment of the Veteran's VA compensation benefits.  The Board notes that although the appellant's claim for an apportionment of the Veteran's VA compensation was also initially on behalf of their disabled son, she has subsequently indicated that it is not.  See a statement from the appellant dated October 2010.  Specifically, the appellant contends that a divorce decree dated July 1983 between her and the Veteran was not finalized and that she and the Veteran are still married.  In support of her claim, she submitted a property purchase decree dated August 1983 in which the appellant referenced the Veteran as her husband.  Notably, however, a review of the decree does not document the Veteran's signature, only the appellant's.  She also stated in February 2011 that she and the Veteran owned a business together as husband and wife following their divorce.  The Board notes that there are no documents verifying that this business was purchased by the appellant and Veteran as husband and wife.       

The Board also notes that the appellant indicated in a statement dated May 2010 that she is in receipt of Social Security Administration (SSA) disability benefits.  However, the only SSA record in the claims folder concerns the status of the appellant's application.  The Board finds that these records may be relevant to the issue of marital status based on the information provided by the appellant in connection with her claim for SSA benefits.  

Accordingly, the case is REMANDED for the following action:

1. Request the SSA to provide copies of any records pertaining to the appellant's application for SSA disability benefits that concern her marital status.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The appellant must then be given an opportunity to respond.

2. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



